          Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 1 of 13



 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: 877-206-4741
     Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
10                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
11
12   ALI ABDULLAH-EZZANI,                     ) Case No.
     individually and on behalf of all others )
13
     similarly situated,                      ) CLASS ACTION
14                                            )
     Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
15
                                              ) OF:
16          vs.                               )
                                              )    1.    NEGLIGENT VIOLATIONS
17                                                       OF THE TELEPHONE
     CREDENCE RESOURCE                        )          CONSUMER PROTECTION
18   MANAGEMENT, LLC, and DOES 1 )                       ACT [47 U.S.C. §227 ET
19   through 10, inclusive, and each of them, )          SEQ.]
                                                   2.    WILLFUL VIOLATIONS
                                              )          OF THE TELEPHONE
20
     Defendant.                               )          CONSUMER PROTECTION
21                                            )          ACT [47 U.S.C. §227 ET
                                                         SEQ.]
22                                            )    3.    FAIR DEBT COLLECTION
                                              )          Fair Debt Collection
23                                            )          Practices Act, 15 U.S.C. §
                                                         1692, et seq..]
24                                            )    4.    VIOLATIONS OF THE
                                              )          ROSENTHAL FAIR DEBT
25                                                       COLLECTION PRACTICES
                                              )
                                                         ACT [CAL. CIV. CODE
26                                            )          §1788 ET SEQ.]
27
                                              )
                                              ) DEMAND FOR JURY TRIAL
28                                            )


                                CLASS ACTION COMPLAINT
                                           -1-
           Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 2 of 13



 1
 2         Plaintiff ALI ABDULLAH-EZZANI (“Plaintiff”), individually and on
 3   behalf of all others similarly situated, alleges the following against Defendant
 4   CREDENCE RESOURCE MANAGEMENT, LLC upon information and belief
 5   based upon personal knowledge:
 6                                  INTRODUCTION
 7         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 8   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 9         2.     Plaintiff, individually, and on behalf of all others similarly situated,
10   brings this Complaint for damages, injunctive relief, and any other available legal
11
     or equitable remedies, resulting from the illegal actions of Defendant            in
12
     negligently, knowingly, and/or willfully contacting Plaintiff no Plaintiff’s cellular
13
     telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiff alleges as follows upon
14
     personal knowledge as to herself and her own acts and experiences, and, as to all
15
     other matters, upon information and belief, including investigation conducted by
16
     his attorneys.
17
           3.     In addition to Plaintiff’s Class Claims, Plaintiff also brings an action
18
19
     for damages as an individual consumer for Defendant’s violations of the federal

20   Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (hereinafter

21   “FDCPA”) and the Rosenthal Fair Debt Collection Practices Act, Cal Civ. Code
22   §1788, et seq. (hereinafter “RFDCPA”) which prohibit debt collectors from
23   engaging in abusive, deceptive, and unfair practices.
24                           JURISDICTION AND VENUE
25
26         4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
27   a resident of California, seeks relief on behalf of a Class, which will result in at
28   least one class member belonging to a different state than that of Defendant, a


                                  CLASS ACTION COMPLAINT
                                             -2-
           Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 3 of 13



 1   Nevada company that does business in the state of California. Plaintiff also seeks

 2   up to $1,500.00 in damages for each call in violation of the TCPA, which, when
 3   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
 4   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
 5   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
 6   present, and this Court has jurisdiction.
 7         5.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 over
 8   Plaintiff’s claims arising under the FDCPA, 15 U.S.C. § 1692, et seq. and the
 9   TCPA, 47 U.S.C. § 227. Ancillary to this claim, this Court has jurisdiction pursuant
10
     to 28 U.S.C. § 1367(a) over Plaintiff’s claims arising under the RFDCPA, Cal. Civ.
11
     Code § 1788, et seq..
12
           6.      Venue is proper in the United States District Court for the Eastern
13
     District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
14
     business within the State of California and Plaintiff resides within the County of
15
     Sacramento.
16
17                                        PARTIES
18         7.      Plaintiff, ALI ABDULLAH-EZZANI (“PLAINTIFF”), is a natural
19   person residing in Sacramento County in the state of California, and is a “person”
20   as defined by 47 U.S.C. § 153(39). Furthermore, Plaintiff is a “consumer” as
21   defined by the FDCPA, 15 U.S.C. §1692a(3) and a “debtor” as defined by the
22   RFDCPA, Cal. Civ. Code § 1788.2(h).
23
           8.      At all relevant times herein, DEFENDANT, CREDENCE
24
     RESOURCE MANAGEMENT, LLC (“DEFENDANT”), is debt collection
25
     company, and is a “person” as defined by 47 U.S.C. § 153(39). Furthermore,
26
     Defendant, at all relevant times herein, was a company engaged, by use of the
27
     mails and telephone, in the business of collecting a debt from PLAINTIFF which
28



                                  CLASS ACTION COMPLAINT
                                             -3-
          Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 4 of 13



 1   qualifies as a “debt,” as defined by 15 U.S.C. §1692a(5). DEFENDANT regularly
 2   attempts to collect debts alleged to be due another, and therefore is a “debt
 3   collector” as defined by the FDCPA, 15 U.S.C. §1692a(6) and the RFDCPA, Cal.
 4   Civ. Code § 1788.2(c).
 5         9.      The above named Defendant, and its subsidiaries and agents, are
 6
     collectively referred to as “Defendants.” The true names and capacities of the
 7
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 8
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 9
     names. Each of the Defendants designated herein as a DOE is legally responsible
10
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
11
     the Complaint to reflect the true names and capacities of the DOE Defendants
12
     when such identities become known.
13
14
           10.     Plaintiff is informed and believes that at all relevant times, each and

15   every Defendant was acting as an agent and/or employee of each of the other

16   Defendants and was acting within the course and scope of said agency and/or
17   employment with the full knowledge and consent of each of the other Defendants.
18   Plaintiff is informed and believes that each of the acts and/or omissions
19   complained of herein was made known to, and ratified by, each of the other
20   Defendants.
21                         FACTUAL ALLEGATIONS – TCPA
22
23         11.     Beginning in or around November 2018, Defendant contacted
24   Plaintiff on her cellular telephone number ending in -0398, in an effort to collect
25   an alleged debt owed from Plaintiff.
26         12.     Defendant called Plaintiff from telephone numbers confirmed to
27   belong to Defendant, including without limitation (916) 970-3503, (916) 596-9914,
28   (916) 970-3564, (916) 970-3463, and (916) 970-3362.


                                   CLASS ACTION COMPLAINT
                                              -4-
           Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 5 of 13



 1         13.    In its efforts to collect the alleged debt owed from Plaintiff, Defendant

 2   used an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1)
 3   to place its daily calls to Plaintiff seeking to collect an alleged debt owed.
 4         14.    Defendant’s calls constituted calls that were not for emergency
 5   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 6         15.    Defendant’s calls were placed to telephone number assigned to a
 7   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 8   pursuant to 47 U.S.C. § 227(b)(1).
 9         16.    During all relevant times, Defendant did not possess Plaintiff’s “prior
10
     express consent” to receive calls using an automatic telephone dialing system or an
11
     artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
12
     227(b)(1)(A). Furthermore, Plaintiff orally revoked any and all consent to be
13
     contacted using an automated telephone dialing system, to the extent any ever
14
     existed.
15
16                        FACTUAL ALLEGATIONS – FDCPA
17         17.    In addition to the facts pled above, at various times prior to the filing
18   of the instant complaint, DEFENDANT contacted PLAINTIFF in an attempt to
19   collect an alleged outstanding debt.
20         18.    On or about November 2018, Plaintiff began receiving numerous
21   calls from Defendant.
22         19.    Each of these calls were made to Plaintiff in connection with
23
     collection on an alleged debt.
24
           20.    On several occasions, Plaintiff told Defendant to stop calling him, but
25
     Defendant continued to call.
26
           21.    Furthermore, Plaintiff did not owe the alleged debt question.
27
           22.    DEFENDANT’S conduct violated the FDCPA and RFDCPA in
28



                                    CLASS ACTION COMPLAINT
                                               -5-
          Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 6 of 13



 1   multiple ways, including but not limited to:
 2
 3               a) Causing a telephone to ring repeatedly or continuously to annoy
                    Plaintiff (Cal. Civ. Code § 1788.11(d));
 4
 5               b) Communicating, by telephone or in person, with Plaintiff with such
 6
                    frequency as to be unreasonable and to constitute an harassment to
                    Plaintiff under the circumstances (Cal. Civ. Code § 1788.11(e));
 7
 8               c) Causing Plaintiffs telephone to ring repeatedly or continuously with
                    intent to harass, annoy or abuse Plaintiff (15 U.S.C. § 1692d(5));
 9
10               d) Communicating with Plaintiff at times or places which were known
                    or should have been known to be inconvenient for Plaintiff (15
11
                    U.S.C. § 1692c(a)(1)); and
12
13               e) Engaging in conduct the natural consequence of which is to harass,
                    oppress, or abuse Plaintiff (15 U.S.C. § 1692d)).
14
15         23.      As a result of the above violations of the FDCPA and RFDCPA,
16   Plaintiff suffered and continues to suffer injury to PLAINTIFF’S feelings, personal
17
     humiliation, embarrassment, mental anguish and emotional distress, and
18
     DEFENDANT is liable to PLAINTIFF for PLAINTIFF’S actual damages,
19
     statutory damages, and costs and attorney’s fees.
20
21
                             CLASS ACTION ALLEGATIONS
22
           24.      Plaintiff brings this action individually and on behalf of all others
23
     similarly situated, as a member of the proposed class (hereafter “The Class”)
24
     defined as follows:
25
26
                    All persons within the United States who received any
27                  telephone calls from Defendant to said person’s cellular
28                  telephone made through the use of any automatic


                                    CLASS ACTION COMPLAINT
                                               -6-
           Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 7 of 13



 1                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
 2                receiving such calls within the four years prior to the
 3                filing of this Complaint
 4
           25.    Plaintiff represents, and is a member of, The Class, consisting of All
 5
     persons within the United States who received any collection telephone calls from
 6
     Defendant to said person’s cellular telephone made through the use of any
 7
     automatic telephone dialing system or an artificial or prerecorded voice and such
 8
     person had not previously not provided their cellular telephone number to
 9
     Defendant within the four years prior to the filing of this Complaint.
10
           26.    Defendant, its employees and agents are excluded from The Class.
11
     Plaintiff does not know the number of members in The Class, but believes the Class
12
     members number in the thousands, if not more. Thus, this matter should be
13
     certified as a Class Action to assist in the expeditious litigation of the matter.
14
           27.    The Class is so numerous that the individual joinder of all of its
15
     members is impractical. While the exact number and identities of The Class
16
     members are unknown to Plaintiff at this time and can only be ascertained through
17
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
18
     The Class includes thousands of members.           Plaintiff alleges that The Class
19
     members may be ascertained by the records maintained by Defendant.
20
           28.    Plaintiff and members of The Class were harmed by the acts of
21
     Defendant in at least the following ways: Defendant illegally contacted Plaintiff
22
     and Class members via their cellular telephones thereby causing Plaintiff and Class
23
     members to incur certain charges or reduced telephone time for which Plaintiff and
24
     Class members had previously paid by having to retrieve or administer messages
25
     left by Defendant during those illegal calls, and invading the privacy of said
26
     Plaintiff and Class members.
27
           29.    Common questions of fact and law exist as to all members of The
28



                                   CLASS ACTION COMPLAINT
                                              -7-
           Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 8 of 13



 1   Class which predominate over any questions affecting only individual members of
 2   The Class. These common legal and factual questions, which do not vary between
 3   Class members, and which may be determined without reference to the individual
 4   circumstances of any Class members, include, but are not limited to, the following:
 5                a.    Whether, within the four years prior to the filing of this
 6                      Complaint, Defendant made any collection call (other than a
 7                      call made for emergency purposes or made with the prior
 8                      express consent of the called party) to a Class member using
 9                      any automatic telephone dialing system or any artificial or
10                      prerecorded voice to any telephone number assigned to a
11                      cellular telephone service;
12                b.    Whether Plaintiff and the Class members were damages
13                      thereby, and the extent of damages for such violation; and
14                c.    Whether Defendant should be enjoined from engaging in such
15                      conduct in the future.
16         30.    As a person that received numerous collection calls from Defendant
17   using an automatic telephone dialing system or an artificial or prerecorded voice,
18   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
19   typical of The Class.
20         31.    Plaintiff will fairly and adequately protect the interests of the members
21   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
22   class actions.
23         32.    A class action is superior to other available methods of fair and
24   efficient adjudication of this controversy, since individual litigation of the claims
25   of all Class members is impracticable. Even if every Class member could afford
26   individual litigation, the court system could not. It would be unduly burdensome
27   to the courts in which individual litigation of numerous issues would proceed.
28   Individualized litigation would also present the potential for varying, inconsistent,


                                  CLASS ACTION COMPLAINT
                                             -8-
           Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 9 of 13



 1   or contradictory judgments and would magnify the delay and expense to all parties
 2   and to the court system resulting from multiple trials of the same complex factual
 3   issues. By contrast, the conduct of this action as a class action presents fewer
 4   management difficulties, conserves the resources of the parties and of the court
 5   system, and protects the rights of each Class member.
 6         33.    The prosecution of separate actions by individual Class members
 7   would create a risk of adjudications with respect to them that would, as a practical
 8   matter, be dispositive of the interests of the other Class members not parties to such
 9   adjudications or that would substantially impair or impede the ability of such non-
10   party Class members to protect their interests.
11         34.    Defendant has acted or refused to act in respects generally applicable
12   to The Class, thereby making appropriate final and injunctive relief with regard to
13   the members of The Class as a whole
14
15                             FIRST CAUSE OF ACTION
16          Negligent Violations of the Telephone Consumer Protection Act
17                                 47 U.S.C. §227 et seq.
18                    By Plaintiff and The Class Against Defendant
19         35.    Plaintiff repeats and incorporates by reference into this cause of
20   action the allegations set forth above at Paragraphs 1-33.
21         36.    The foregoing acts and omissions of Defendant constitute numerous
22   and multiple negligent violations of the TCPA, including but not limited to each
23   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
24         37.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
25   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
26   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
27         38.    Plaintiff and the Class members are also entitled to and seek
28   injunctive relief prohibiting such conduct in the future.


                                  CLASS ACTION COMPLAINT
                                             -9-
            Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 10 of 13



 1                            SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                 47 U.S.C. §227 et seq.
 5                    By Plaintiff and The Class Against Defendant
 6           39.   Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth above at Paragraphs 1-33.
 8           40.   The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
11   seq.
12           41.   As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16           42.   Plaintiff and the Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                              THIRD CAUSE OF ACTION
19             Violations of the Federal Fair Debt Collection Practices Act
20                                 15 U.S.C. § 1692 et seq.
21                     By Plaintiff, Individually, Against Defendant
22
23           43.   Plaintiff repeats and reincorporates by reference into this cause of

24   action allegations set forth above at paragraphs 1-22.
25           44.   To the extent that Defendant’s actions, counted above, violated the
26   RFDCPA, those actions were done knowingly and willfully.
27   ///
28   ///


                                   CLASS ACTION COMPLAINT
                                             -10-
          Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 11 of 13



 1                           FOURTH CAUSE OF ACTION
 2          Violations of the Rosenthal Fair Debt Collection Practices Act
 3                             Cal. Civ. Code § 1788 et seq.
 4                    By Plaintiff, Individually, Against Defendant
 5
 6         45.    Plaintiff repeats and reincorporates by reference into this cause of

 7   action allegations set forth above at paragraphs 1-22.
 8
           46.    To the extent that Defendant’s actions, counted above, violated the
 9
10   RFDCPA, those actions were done knowingly and willfully.
11
                                  PRAYER FOR RELIEF
12
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
13
                               FIRST CAUSE OF ACTION
14
           Negligent Violations of the Telephone Consumer Protection Act
15
                                   47 U.S.C. §227 et seq.
16
                  As a result of Defendant’s negligent violations of 47 U.S.C.
17
                  §227(b)(1), Plaintiff and the Class members are entitled to and
18
                  request $500 in statutory damages, for each and every violation,
19
                  pursuant to 47 U.S.C. 227(b)(3)(B).
20
                  Any and all other relief that the Court deems just and proper.
21
                             SECOND CAUSE OF ACTION
22
      Knowing and/or Willful Violations of the Telephone Consumer Protection
23
                                             Act
24
                                   47 U.S.C. §227 et seq.
25
                  As a result of Defendant’s willful and/or knowing violations of 47
26
                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
27
                  and request treble damages, as provided by statute, up to $1,500, for
28



                                  CLASS ACTION COMPLAINT
                                            -11-
           Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 12 of 13



 1                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 2                U.S.C. §227(b)(3)(C).
 3               Any and all other relief that the Court deems just and proper.
 4                            THIRD CAUSE OF ACTION
 5            Violations of the Federal Fair Debt Collection Practices Act
 6                               15 U.S.C. § 1692 et seq.
 7
 8          WHEREFORE, Plaintiff respectfully prays that judgment be entered against

 9   Defendant for the following:
10
11                A.    Actual damages;
12                B.    Statutory damages for willful and negligent violations;
13                C.    Costs and reasonable attorney’s fees,
14                D.    For such other and further relief as may be just and proper.
15
16                            FOURTH CAUSE OF ACTION
17           Violations of the Rosenthal Fair Debt Collection Practices Act
18                            Cal. Civ. Code § 1788 et seq.
19
20          WHEREFORE, Plaintiff respectfully prays that judgment be entered against
21
     Defendant for the following:
22
23                A.    Actual damages;
24                B.    Statutory damages for willful and negligent violations;
25                C.    Costs and reasonable attorney’s fees,
26                D.    For such other and further relief as may be just and proper.
27   ///
28



                                    CLASS ACTION COMPLAINT
                                              -12-
          Case 2:18-cv-03244-JAM-EFB Document 1 Filed 12/20/18 Page 13 of 13



 1                                    TRIAL BY JURY
 2         47.    Pursuant to the seventh amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5                Respectfully submitted this 20th day of December 2018.
 6
 7
 8                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10                              By:   /s/ Todd M. Friedman
11                                    Todd M. Friedman
                                      Law Offices of Todd M. Friedman
12                                    Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -13-
